UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-03919 Name of Registrant: Vanguard STAR Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2015 – April 30, 2016 Item 1: Reports to Shareholders Semiannual Report | April 30, 2016 Vanguard LifeStrategy ® Funds Vanguard LifeStrategy Income Fund Vanguard LifeStrategy Conservative Growth Fund Vanguard LifeStrategy Moderate Growth Fund Vanguard LifeStrategy Growth Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 LifeStrategy Income Fund. 8 LifeStrategy Conservative Growth Fund. 18 LifeStrategy Moderate Growth Fund. 28 LifeStrategy Growth Fund. 38 About Your Fund’s Expenses. 48 Glossary. 50 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended April 30, 2016 Total Returns Vanguard LifeStrategy Income Fund 2.30% Income Composite Index 2.46 Income Composite Average 1.13 Income Composite Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard LifeStrategy Conservative Growth Fund 1.75% Conservative Growth Composite Index 1.85 Conservative Growth Composite Average 0.43 Conservative Growth Composite Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard LifeStrategy Moderate Growth Fund 1.03% Moderate Growth Composite Index 1.19 Moderate Growth Composite Average -0.30 Moderate Growth Composite Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard LifeStrategy Growth Fund 0.30% Growth Composite Index 0.50 Growth Composite Average -1.05 Growth Composite Average: Derived from data provided by Lipper, a Thomson Reuters Company. For a benchmark description, see the Glossary. 1 Chairman’s Letter Dear Shareholder, Global stock markets had a bumpy ride over the six months ended April 30, 2016, as concerns about economic growth, weak inflation, and low commodity prices weighed on results. U.S. stocks ended the period flat, while international stocks slipped into negative territory. Stock market volatility, particularly in early 2016, pushed investors toward assets perceived as less risky, such as bonds. Currency-hedged international bonds and U.S. bonds produced solid gains. Returns for the four Vanguard LifeStrategy Funds ranged from slightly positive to about 2%. The funds’ returns were in line with those of their benchmark indexes and surpassed the average returns of their composite peer groups. As I’ve mentioned in previous letters to you, we have expanded the international stock and bond exposure of the LifeStrategy Funds, which has further enhanced the diversification of your investments. The box on page 5 highlights some of the benefits of having international stocks in your portfolio. U.S. stocks traveled a rocky road, finishing the period about even After struggling during the first four months of the period, the broad U.S. stock market rebounded in the final two. Most of the surge came in March as oil prices recovered and investors cheered 2 the Federal Reserve’s indication that it would scale back its plan for interest rate hikes in 2016. International stocks traced an even rockier path than their U.S. counterparts en route to modestly negative returns. Developed markets, especially Europe, notched weak results, while emerging markets managed a slight advance. Bonds have proved attractive with help from the Fed The broad U.S. bond market returned 2.82% for the half year. After modest declines in November and December, bonds posted four months of gains, helped by the Fed’s cautious approach to raising short-term interest rates. The yield of the 10-year U.S. Treasury note closed at 1.83% at the end of April, down from 2.17% six months earlier. (Bond prices and yields move in opposite directions.) Even though the Fed raised short-term interest rates a quarter percentage point in December, the target rate of 0.25%–0.5% is still very low historically, and it restrained returns for money market funds and savings accounts. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 8.72%. In a reversal from the trend of recent years, foreign currencies strengthened against the dollar, helping international bonds. Even without Market Barometer Total Returns Periods Ended April 30, 2016 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 0.22% 0.34% 10.81% Russell 2000 Index (Small-caps) -1.90 -5.94 6.98 Russell 3000 Index (Broad U.S. market) 0.06 -0.18 10.50 FTSE All-World ex US Index (International) -1.52 -10.65 0.25 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.82% 2.72% 3.60% Barclays Municipal Bond Index (Broad tax-exempt market) 3.55 5.29 5.37 Citigroup Three-Month U.S. Treasury Bill Index 0.08 0.10 0.05 CPI Consumer Price Index 0.60% 1.13% 1.25% 3 this currency benefit, however, international bond returns were solid, boosted in part by additional stimulus measures in Europe and Asia to combat weak growth and low inflation. LifeStrategy funds benefited from bonds’ solid performance Vanguard’s four LifeStrategy Funds offer investors a broadly diversified portfolio within a single fund. Each fund has a different fixed allocation to four underlying domestic and international stock and bond funds. These funds are designed to help investors manage risk as they seek to increase or preserve their wealth. With bonds outperforming stocks for the half year, it came as no surprise that Vanguard LifeStrategy Income Fund—with about 80% bonds and about 20% stocks—performed best, with a 2.30% return. In contrast, Vanguard LifeStrategy Growth Fund, with about 80% of its assets in stocks and about 20% in bonds, had the weakest result, a 0.30% return. The results of the two other funds fell in between. Of the funds’ four underlying investments, Vanguard Total International Bond Index Fund performed best, with a return of 3.15% after hedging against currency fluctuations. (Returns for the underlying funds are for Investor Shares.) The funds’ Expense Ratios Your Fund Compared With Its Peer Group Acquired Fund Fees Peer Group and Expenses Average LifeStrategy Income Fund 0.12% 0.92% LifeStrategy Conservative Growth Fund 0.13 1.00 LifeStrategy Moderate Growth Fund 0.14 1.08 LifeStrategy Growth Fund 0.15 1.15 The fund expense figures shown—drawn from the prospectus dated February 25, 2016—represent an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the LifeStrategy Funds invest. The LifeStrategy Funds do not charge any expenses or fees of their own. For the six months ended April 30, 2016, the annualized acquired fund fees and expenses were 0.12% for the LifeStrategy Income Fund, 0.13% for the LifeStrategy Conservative Growth Fund, 0.14% for the LifeStrategy Moderate Growth Fund, and 0.16% for the LifeStrategy Growth Fund. Peer groups are the composites listed on page 1. Their expense figures are derived by applying the appropriate allocations to average expense ratios of these mutual fund peer groups: fixed income funds, general equity funds, and international funds. Average expense ratios for these groups are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2015. 4 Do U.S.-based multinationals provide enough global diversification? Some investors believe that their portfolios get enough exposure to international stocks through their holdings in large-capitalization, multinational U.S. companies such as the ones represented in the Standard & Poor’s 500 Index. After all, those firms generated almost half of their total sales outside the United States in 2014.* However, international exposure based only on a broad index of U.S.-based companies would be patchy at best. The near-even split of domestic and foreign sales for S&P 500 companies is an average; when you look at individual sectors, a different picture emerges. Information technology firms earned the highest percentage of sales abroad (almost 60% in 2014). Utilities and telecommunication services, which tend to operate regionally or nationally, generated the least overseas revenue. As the chart below shows, such a portfolio would also differ significantly from a broadly diversified global portfolio in some sector weightings. It would, for example, have more exposure to IT and health care stocks and considerably less to materials and financials. The bottom line: Large-cap U.S. stocks can give you a degree of exposure to international economic and market forces, but not to the same extent as a combination of both U.S. and non-U.S. stocks. S&P 500 Index sector weightings vary from those of global stocks Notes: Data are 12-month-average sector weightings as of March 31, 2016. Global stocks are represented by the FTSE All-World Index. Sources: Vanguard calculations, based on data from S&P Dow Jones Indices LLC and FTSE International Limited. * All S&P 500 Index and sector revenue data are from S&P Dow Jones Indices LLC for 2014. There are additional risks when investing outside the United States, including the possibility that returns will be hurt by a decline in the value of foreign currencies or by unfavorable developments in a particular country or region. 5 U.S. bond holdings, represented by Vanguard Total Bond Market II Index Fund, returned 2.78%. On the equity side, Vanguard Total Stock Market Index Fund returned 0.01%. Its international counterpart, Vanguard Total International Stock Index Fund, returned –1.39%. Whether it’s index or active, low costs and talent matter If you listen to some investing pundits, you might think index investing and actively managed investing are incompatible opposites. We at Vanguard don’t see it that way. To us, it’s not index versus active. In fact, depending on your goals, it could well be index and active. Vanguard is a pioneer in index investing. In 1976, we opened the first index mutual fund, giving shareholders an opportunity to track the performance of the S&P 500 Index. But our roots in active management—which aims to choose investments that will outperform the market—go back to the 1929 launch of what became Vanguard Wellington™ Fund. Our index and active funds share important traits. Both are low cost, and as their assets grow, we can take advantage of the economies of scale by further reducing fund expense ratios. That allows you to keep more of your fund’s returns. And low costs aren’t the whole story. Talent and experience are vital no matter a fund’s management style. When it comes to indexing, portfolio managers in our Equity Index Group and Fixed Income Group have honed their expertise over decades. That expertise helps our index funds meet their objectives of closely tracking their benchmarks. Our active funds, too, benefit from world-class managers—both our own experts and premier money managers we hire around the globe. There’s no guarantee that active management will lead to market-beating results, but the combination of talent and low costs can give investors a better chance of success. If you’d like to know more, see Keys to Improving the Odds of Active Management Success and The Case for Index-Fund Investing , available at vanguard.com/research. As always, thank you for investing with Vanguard. F. William McNabb III Chairman and Chief Executive Officer May 11, 2016 6 Your Fund’s Performance at a Glance October 31, 2015, Through April 30, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard LifeStrategy Income Fund $14.86 $14.98 $0.158 $0.058 Vanguard LifeStrategy Conservative Growth Fund $18.36 $18.30 $0.191 $0.182 Vanguard LifeStrategy Moderate Growth Fund $24.08 $23.66 $0.264 $0.392 Vanguard LifeStrategy Growth Fund $28.74 $27.87 $0.309 $0.638 7 LifeStrategy Income Fund Fund Profile As of April 30, 2016 Total Fund Characteristics Ticker Symbol VASIX 30-Day SEC Yield 2.04% Acquired Fund Fees and Expenses 1 0.12% Allocation to Underlying Vanguard Funds Vanguard Total Bond Market II Index Fund Investor Shares 56.1% Vanguard Total International Bond Index Fund Investor Shares 23.6 Vanguard Total Stock Market Index Fund Investor Shares 12.1 Vanguard Total International Stock Index Fund Investor Shares 8.2 Total Fund Volatility Measures Barclays Income Aggregate Composite Bond Index Index R-Squared 0.99 0.54 Beta 1.01 0.85 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Fund Asset Allocation 1 This figure—drawn from the prospectus dated February 25, 2016—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the LifeStrategy Income Fund invests. The LifeStrategy Income Fund does not charge any expenses or fees of its own. For the six months ended April 30, 2016, the annualized acquired fund fees and expenses were 0.12%. 8 LifeStrategy Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2005, Through April 30, 2016 For a benchmark description, see the Glossary. Note: For 2016, performance data reflect the six months ended April 30, 2016. Average Annual Total Returns: Periods Ended March 31, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total LifeStrategy Income Fund 9/30/1994 1.03% 4.35% 2.97% 1.63% 4.60% See Financial Highlights for dividend and capital gains information. 9 LifeStrategy Income Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (12.1%) Vanguard Total Stock Market Index Fund Investor Shares 8,304,608 426,276 International Stock Fund (8.2%) Vanguard Total International Stock Index Fund Investor Shares 19,530,063 287,873 U.S. Bond Fund (56.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 181,884,528 1,980,722 International Bond Fund (23.6%) Vanguard Total International Bond Index Fund Investor Shares 76,828,797 833,592 Total Investment Companies (Cost $3,234,945) 3,528,463 Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.495% (Cost $881) 880,655 881 Total Investments (100.0%) (Cost $3,235,826) Amount ($000) Other Assets and Liabilities (0.0%) Other Assets Receivables for Investment Securities Sold 12,059 Receivables for Accrued Income 4,628 Receivables for Capital Shares Issued 3,504 Total Other Assets 20,191 Liabilities Payables for Investment Securities Purchased (16,303) Payables for Capital Shares Redeemed (3,868) Other Liabilities (1) Total Liabilities (20,172) Net Assets (100%) Applicable to 235,597,217 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,529,363 Net Asset Value Per Share $14.98 10 LifeStrategy Income Fund At April 30, 2016, net assets consisted of: Amount ($000) Paid-in Capital 3,225,840 Undistributed Net Investment Income 7,218 Accumulated Net Realized Gains 2,787 Unrealized Appreciation (Depreciation) 293,518 Net Assets 3,529,363 • See Note A in Notes to Financial Statements. 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7 -day yield. See accompanying Notes, which are an integral part of the Financial Statements. 11 LifeStrategy Income Fund Statement of Operations Six Months Ended April 30, 2016 ($000) Investment Income Income Income Distributions Received 36,387 Net Investment Income—Note B 36,387 Realized Net Gain (Loss) Capital Gain Distributions Received 2,862 Affiliated Investment Securities Sold 285 Realized Net Gain (Loss) 3,147 Change in Unrealized Appreciation (Depreciation) of Investment Securities 39,206 Net Increase (Decrease) in Net Assets Resulting from Operations 78,740 See accompanying Notes, which are an integral part of the Financial Statements. 12 LifeStrategy Income Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2016 2015 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 36,387 68,381 Realized Net Gain (Loss) 3,147 18,981 Change in Unrealized Appreciation (Depreciation) 39,206 (23,706) Net Increase (Decrease) in Net Assets Resulting from Operations 78,740 63,656 Distributions Net Investment Income (35,921) (67,850) Realized Capital Gain 1 (13,072) (12,903) Total Distributions (48,993) (80,753) Capital Share Transactions Issued 454,390 853,105 Issued in Lieu of Cash Distributions 46,184 75,963 Redeemed (338,945) (679,670) Net Increase (Decrease) from Capital Share Transactions 161,629 249,398 Total Increase (Decrease) 191,376 232,301 Net Assets Beginning of Period 3,337,987 3,105,686 End of Period 2 3,529,363 3,337,987 1 Includes fiscal 20 16 and 20 15 short-term gain distributions totaling $2,2
